Citation Nr: 0917349	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to June 16, 2006 for 
service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from December 1987 to December 1991.  Service in 
Southwest Asia is demonstrated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

The RO received the Veteran's claim of entitlement to service 
connection for tinnitus in June 2006.  In the November 2006 
rating decision, the RO granted the Veteran's claim and 
assigned a 10 percent disability rating, effective June 16, 
2006.  The Veteran disagreed with the assigned effective date 
and perfected this appeal by filing a timely substantive 
appeal [VA Form 9] in June 2007.

In May 2008, the Veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

Issues not on appeal

The Veteran did not disagree with the 10 percent disability 
rating assigned for tinnitus, which is the highest schedular 
rating available.  See 38 C.F.R. §4.87, Diagnostic Code 6260 
(2008); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

In the November 2006 rating decision, the RO also denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss; and declined to reopen the Veteran's 
claim to reopen a previously denied claim of entitlement to 
service connection for stomach problems.  A notice of 
disagreement (NOD) was not filed as to those issues.  Those 
issues are not in appellate status and will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDING OF FACT

The Veteran's claim of entitlement to service connection for 
tinnitus was received on June 16, 2006.  Service connection 
was granted in a November 2006 rating decision, which 
assigned an effective date of June 16, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 16, 2006 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an effective date earlier than the 
currently assigned date of June 16, 2006 for the grant of 
service connection for tinnitus.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Veteran was informed of VA's duty to assist him in the 
development of his claim in a letter dated in September 2006, 
which also provided him with specific notice as to effective 
dates.   In any event, VCAA notice is not necessary in this 
case because, as is explained below, the outcome of this 
earlier effective date claim depends exclusively on documents 
which are already contained in the Veteran's VA claims file.  
Specifically, the United States Court of Appeals for Veterans 
Claims (Court) has held that a veteran claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence that is already in 
the claims file, which will be discussed below.  

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2008).  He has retained the services 
of a representative, and he testified at a videoconference 
hearing in May 2008.  

In short, the Board finds that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision as to the issue on appeal.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  
The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The RO has assigned an effective date of June 16, 2006 for 
service connection for tinnitus based on the Veteran's filing 
of a claim for tinnitus on that date.  
The Veteran seeks an earlier effective date, in essence 
contending that his effective date should be the date after 
his discharge from military service in December 1991.  

Based upon a complete review of the evidence of record, and 
for reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of June 16, 
2006 is the earliest effective date assignable for service 
connection for tinnitus as a matter of law.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is essentially governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. 
§ 3.400 (2008).  The Board's inquiry is thus limited by 
operation of law to whether a claim for entitlement to 
service connection for tinnitus was filed after the Veteran 
was discharged from military service, December 10, 1991, and 
before the current effective date of the award in question, 
June 16, 2006.

The Board has carefully reviewed the record and can identify 
no communication from the Veteran which may be considered to 
be a claim of entitlement to service connection for tinnitus 
prior to the date the claim was received [June 16, 2006].  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
Indeed, the Veteran himself has conceded that he did not file 
a claim of entitlement to service connection for tinnitus 
prior to June 16, 2006.  See, e.g., the May 2008 Board 
hearing transcript, pg. 3.  Instead, the Veteran argues that 
he is entitled to service connection effective December 11, 
1991 [the date following his military discharge] because he 
was not properly informed of available VA benefits upon his 
separation from service.  See, e.g., the VA Form 9 dated June 
2007.  

The Veteran argues that he would have applied for VA benefits 
in December 1991 except for the failure of VA and military 
personnel to provide him with information regarding VA 
benefits.  See the May 2008 Board hearing transcript, pg. 10.  
This contention fails as a matter of law.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); see also Office of 
Personnel Management v. Richmond, 496 U.S. 414 (1990) 
[payment of government benefits must be authorized by 
statute; therefore, erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits].  

Moreover, although the Veteran claims to have only learned of 
his right to file for VA benefits in 2006 [see, e.g., the May 
2008 Board hearing transcript, pg. 3], he in fact filed in 
October 1993 a claim for service connection for stomach 
problems.  Therefore, the record clearly indicates that the 
Veteran was aware of his right to file for VA benefits 
shortly after his discharge from military service.     

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends he suffered from 
tinnitus long before he filed his service connection claim, 
and he should be compensated therefor.  Setting side the fact 
that there is no reference to tinnitus in the record until 
the Veteran filed his claim therefor in 2006, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992), citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the Veteran may 
have experienced tinnitus prior to the assigned effective 
date of service connection.  However, the Board is obligated 
to apply the law as Congress has created it.  As explained 
above, the law does not support the assignment of an 
effective date prior to June 16, 2006.

In conclusion, for the reasons and bases set forth above, the 
Board finds that the effective date for the grant of service 
connection for tinnitus is no earlier than the currently 
assigned date of June 16, 2006.  The benefit sought on 
appeal, entitlement to an earlier effective date, is 
accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date prior to June 16, 2006 for 
the grant of service connection for tinnitus is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


